                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              BRUNSWICK DIVISION


 UNITED STATES OF AMERICA

        v.                                                  CASE NO.: 2:19-cr-12

 TRACY McCANTS,

                 Defendant.


                                            ORDER

       On May 10, 2019, counsel for Defendant filed a Notice to Counsel Response. Doc. 34.

In that Notice, counsel for Defendant advised the Court that all pretrial motions filed in this case

as to Defendant Tracy McCants have been resolved. Accordingly, the Court DENIES AS

MOOT all motions, docs. 12-31, as to Defendant Tracy McCants. The motions hearing

scheduled for May 13, 2019 in the Brunswick Federal Courthouse is cancelled as to Defendant

Tracy McCants.

       SO ORDERED, this 13th day of May, 2019.




                                       BENJAMIN W. CHEESBRO
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA
